      Case 1:12-cr-00435 Document 146 Filed on 03/18/20 in TXSD Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                   BROWNSVILLE DIVISION

UNITED STATES OF AMERICA   '
                           '
v.                         '                           CRIMINAL NO. 1:12-cr-435-S1
                           '
TOMAS YARRINGTON RUVALCABA '

                      GOVERNMENT'S RESPONSE TO DEFENDANT’S
                         MOTION FOR BILL OF PARTICULARS

        COMES NOW the United States of America, by and through Ryan K. Patrick, the United

States Attorney for the Southern District of Texas, and Karen Betancourt, Assistant United States

Attorney, and files this Response to Defendant’s Motion for Bill of Particulars, and as good cause

would show the Court the following:

                                                 I.

        Defendant Yarrington filed a motion on March 2, 2020 requesting that government be

required to file a bill of particulars.

                                                 II.

        The defendant is charged in a 53 page speaking indictment which describes the conduct in

great detail and sufficiently notices the defendant of the charges against him defeating the need for

a bill of particulars. (Document 20). Yarrington is charged in Count One with engaging in a

criminal enterprise whose members conspired to engage in a pattern of racketeering activity, in

violation of Title 18, United States Code, Sections 1962(d); in Count Two, with conspiracy to

distribute cocaine and marijuana, in violation of Title 21, United States Code, Sections 963 and

959; in Count Three, with conspiracy to commit money laundering, in violation of Title 18, United

States Code, Sections 1956(h), 1956(a)(2)(B)(i), 1956(a)(1)(B)(i) and 1956(a)(1)(B)(ii); in Count

Four, with conspiracy to make false statements to a financial institution for the purpose of
     Case 1:12-cr-00435 Document 146 Filed on 03/18/20 in TXSD Page 2 of 5



obtaining a loan, in violation of Title 18, United States Code, Sections 371 and 1014; in Count

Five, with conspiracy to make false representations in order to obtain moneys owned by financial

institutions, in violation of Title 18, United States Code, Sections 1349 and 1344; in Counts Six

through Ten, with attempt and/or aiding and abetting the making of false representations in

connection with a scheme to obtain moneys owned by financial institutions, in violation of Title

18, United States Code, Sections 1344 and 2; and in Count Eleven, with conspiracy to cause a

financial institution to fail to file a required report, in violation of Title 18, United States Code,

Section 371 and Title 31, United States Code, Section 5324.         The counts clearly delineate the

dates of the offenses, the activities involved, and the other necessary elements of the offenses.

       The defendant's motion seeks the facts and details of the government's case against the

defendant which have been made known to the defendant through voluminous discovery and a

“show and tell” discovery conference. The government has made substantial discovery efforts in

this case. We have met with the defendant and counsel to outline the government’s case; offered

to meet again to answer questions or review documents; provided agent reports, photographs, draft

exhibits, financial reports/documents, and Jencks material well in advance of trial.

                                                 III.

        It is well established that the sole purpose of a bill of particulars is to inform the defendant

of the charge(s) that lie against him in sufficient detail to enable adequate defense preparation and

to minimize surprise at trial and then, only in the court's discretion, when a defendant is not

sufficiently provided such notice via the indictment. United States v. Diecidue, 603 F. 2d 535, 563

(5th Cir. 1979), cert. denied sub nom., Antone v. United States and Gispert v. United States, 445

U.S. 946, 100 S. Ct. 1345, 63 L.Ed. 2d 781 (1980), Miller v. United States, 446 U.S. 912, 100 S.Ct.

1842, 64 L.Ed. 2d 266 (1980); United States v. Sullivan, 421 F. 2d 676, 677 (5th Cir. 1970); United



                                                  2
     Case 1:12-cr-00435 Document 146 Filed on 03/18/20 in TXSD Page 3 of 5



States v. Bearden, 423 F. 2d 805, 809 (5th Cir. 1970); United States v. Hawkins, 661 F.2d 436,

451 (5th Cir. 1981); United States v. Vasquez, 867 F.2d 872, 874 (5th Cir. 1989) see also United

States v. Campbell, 710 F. Supp. 641 (N.D. Texas 1989).

       It is equally well established in Federal and 5th Circuit jurisprudence that a bill of

particulars cannot be used to:

       a) obtain the Government's theory of the case; United States v. Davis, 582 F.2d 947, 951

(5th Cir. 1978);

       b) obtain generalized discovery, United States v. Davis, 582 F.2d 947, 951 (5th Cir. 1978);

       c) obtain a detailed disclosure of the Government's evidence in advance of trial, United

States v. Bearden, 423 F.2d 805, 809 (5th Cir. 1970) see also Downing v. United States, 348 F.2d

594, 599 (5th Cir. 1965) and Johnson v. United States, 207 F.2d 314, 320 (5th Cir. 1953);

       d) obtain all of the evidentiary facts, United States v. Hajecate, 683 F. 2d 894 (5th Cir.

1982), cert. denied, 461 U.S. 927, 103 S.Ct. 2086, 77 L.Ed. 2d 298 (1983);

       e) obtain or discover all overt acts that might be proved at trial, United States v. Pena, 542

F.2d 292, 294 (5th Cir. 1976);

       f) obtain the names and address of the Government's witnesses, United States v. Fischel,

686 F. 2d 1082, 1090 (5th Cir. 1982).

       It is well settled that an indictment is sufficient if it charges an offense substantially in the

language of the statute and contains all the essential elements. Wong Tai v. United States, 47 S.Ct.

300, 301-302 (1927); United States v. Broome, 628 F.2d 403, 405 (5th Cir. 1980); United States

v. Cuesta, 597 F.2d 903, 917 (5th Cir. 1979), cert. denied, 100 S.Ct. 451 (1979). The indictment

in this case does more than that. It is a speaking indictment, which tracks the language of the

applicable statutes, lays out the dates of the illegal activity, the place, the specified unlawful



                                                  3
     Case 1:12-cr-00435 Document 146 Filed on 03/18/20 in TXSD Page 4 of 5



activities, and names the statute violated. In a conspiracy to commit money laundering and

conspiracy to commit bank fraud, the indictment need not allege any overt act in furtherance of

the conspiracy. Whitfield v. United States, 543 U.S. 209 (2005); United States v. Anderson, 558

Fed. Appx 454 (5th Cir. 2014); United States v. Jones, 733 F.3d 574, 584 (5th Cir. 2013).

                                                 IV.

        There is no requirement to allege specific dates, times, and places in a RICO indictment.

In fact, the 5th Circuit has ruled that a RICO count without them is fine. In United States v. Carlock

the 5th Circuit found that “Carlock, Sr., asserts that he needed dates, times, and places to prepare

his defense. We are directed to no identifiable prejudice and are unable to find that Carlock, Sr.,

was surprised or that he was prejudiced as a result of any denial of the bill. We are therefore not

persuaded that the trial court abused its discretion in finding that the indictment stated the charges

with sufficient clarity.”

        United States v. Carlock, 806 F.2d 535, 550 (5th Cir. 1986).

                                                       IV.

        The denial of a bill of particulars is within the sound discretion of the court and is

reviewable only for an abuse of that discretion. Wong Tai v. United States, supra; United States v.

Burgin, 621 F.2d 1352, 1358-59 (5th Cir. 1980), cert. denied, 101 S.Ct. 574 (1980); United States

v. Davis, 582 F.2d 947, 951 (5th Cir. 1978), cert. denied, 99 S.Ct. 2408 (1979). Upon the denial

of a bill of particulars, a defendant must show a clear abuse of discretion by the court and must

show actual surprise at trial or substantial prejudice. United States v. Vasquez, 867 F.2d 872, 874

(5th Cir. 1989); United States v. Carlock, 806 F.2d 535, 550 (5th Cir. 1986), cert. denied, 107 S.Ct.

1611 (1987).




                                                  4
     Case 1:12-cr-00435 Document 146 Filed on 03/18/20 in TXSD Page 5 of 5



                                               V.

       In short, counsel for the defendant has been expeditiously provided sufficient discovery to

provide notice to the defendant sufficient for him to avoid surprise at trial, to enable adequate

defense preparation and to illuminate for him the dimensions of jeopardy. Nothing more is required

under the law. United States v. Davis, 582 F.2d 947, 951 (5th Cir. 1978); United States V. Mackey,

551 F.2d 967, 970 (5th Cir. 1977).

       The United States requests that the defendants' Motion for Bill of Particulars be denied.

                                             Respectfully submitted,

                                             RYAN K. PATRICK
                                             UNITED STATES ATTORNEY

                                             By: s/ Karen Betancourt
                                             KAREN BETANCOURT
                                             Assistant United States Attorney
                                             Fed. Bar No. 847429
                                             Texas Bar No. 00790685
                                             600 E. Harrison St., #201
                                             Brownsville, TX 78520
                                             Tel: (956) 548-2554
                                             Fax: (956) 548-2711

                                CERTIFICATE OF SERVICE

       I, Karen Betancourt, attorney for the government, hereby certify that a copy of the

Government’s Response to Defendant’s Motion for Bill of Particulars has been provided by Notice

of Electronic Filing March 18, 2020

                                             s/ Karen Betancourt
                                             KAREN BETANCOURT
                                             ASSISTANT UNITED STATES ATTORNEY




                                                5
